Citation Nr: 0028601	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  93-16 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to service connection for left carpal tunnel 
syndrome, as secondary to service-connected residuals of a 
fracture of the right fifth metacarpal.

2. Entitlement to service connection for a cervical spine 
disorder, as secondary to service-connected residuals of a 
fracture of the right fifth metacarpal.

3. Entitlement to service connection for a back disorder 
claimed as secondary to service-connected residuals of a 
fracture of the right fifth metacarpal.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1971 to 
June 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.  In July 1993, the veteran was 
afforded a hearing before the undersigned Board member and, 
in April 1995, the Board remanded the veteran's claims to the 
RO for further evidentiary development.  

In September 1997, the Board denied the veteran's claims of 
entitlement to service connection for headaches and an 
increased evaluation for residuals of a fracture of the right 
fifth metacarpal.  At that time, it remanded his remaining 
claims to the RO for further evidentiary development.  In an 
August 2000 decision, the RO granted service connection for 
right carpal tunnel syndrome as secondary to service-
connected residuals of a fracture of the right fifth 
metacarpal and awarded a compensable disability evaluation.  
As this represents a complete grant of the benefits sought as 
to that matter, the Board will confine its consideration to 
the issues as set forth on the title page.  


REMAND

In the April 1995 remand, the Board requested that the 
veteran undergo VA examination regarding the etiology of any 
bilateral carpal tunnel syndrome and any cervical spine and 
back disorders found to be present.  The examiner was 
specifically requested to provide an opinion regarding 
whether it was at least as likely as not that any of these 
disabilities were etiologically related to the service-
connected residuals of a fracture of the right fifth 
metacarpal.  The requested medical opinion was not provided.

The September 1997 remand was essentially to rectify the 
above deficits, see Stegall v. West, 11 Vet. App. 268 (1998).  
The Board requested that the veteran undergo VA orthopedic 
and neurologic examinations to determine the etiology of any 
current left carpal tunnel syndrome and cervical and back 
disorders found to be present and to clarify, to the extent 
possible, if the service-connected residuals of the right 
fifth metacarpal fracture caused or aggravated any left 
carpal tunnel syndrome, cervical spine or back disorder found 
to be present.  The Board further requested that the 
examiners address opinions expressed in September 1992 and 
July 1993 VA opinions.  However, there was not full 
compliance with the 1997 remand as neither examiner addressed 
these opinions and the June 2000 neurologic examiner 
indicated an inability to locate the July 1993 record in the 
claims folders.  More importantly, the orthopedic examiner 
failed to indicate if the service-connected residuals of a 
fracture of the right fifth metacarpal caused or aggravated 
the veteran's left carpal tunnel syndrome, cervical disorder 
or back disorder and the neurologic examiner failed to 
provide a rationale for his opinion.  The case, therefore, 
must once again be remanded.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (Where the remand orders of the Board were 
not complied with, the Board itself erred in failing to 
ensure compliance.)

It is further noted that in June 2000, the veteran canceled 
an electromyography (EMG) appointment and failed to show up 
for a rescheduled appointment days later.  See 38 C.F.R. 
§ 3.655 (1999). 

While the Board regrets further delay in its consideration of 
the veteran's appeal, in the interest of due process and 
fairness, it firmly believes his case must be REMANDED to the 
RO for the following action:

1 The veteran should be permitted to 
submit or identify any other evidence in 
support of his claims.  Medical evidence 
or opinion regarding left carpal tunnel 
syndrome or cervical or other back 
disorders would be helpful. 

2. After the above action has been 
completed, the RO should refer the claims 
folders to the physicians who conducted 
the June 2000 VA orthopedic and 
neurologic examinations.  After reviewing 
the claims folders, the physicians should 
proffer the opinions requested below.  
(If, and only, if these physicians are 
unavailable, the RO should take the 
appropriate action to provide the veteran 
with another VA orthopedic and neurologic 
examination.  All indicated studies 
should be performed, and all findings 
should be set forth in detail.)  

The examining physicians are requested to 
review the claims files in detail and 
should state whether the claims files 
have been reviewed.  The specialists are 
requested to render opinions as to the 
etiology of any left carpal tunnel 
syndrome, cervical spine disorder and 
back disorder found to be present.  The 
examiners should render opinions as to 
whether it is at least as likely as not 
(50 percent probability) that the 
veteran's service-connected residuals of 
a right fifth metacarpal fracture caused 
or aggravated any left carpal tunnel 
syndrome, cervical spine disorder or 
other back disability found to be 
present.  The examiners' attention is 
directed to the veteran's in-service 
reports of pre-service back injury and 
that he incurred post-service left and 
right wrist, hand and forearm injuries 
and back injuries.  A complete rationale 
should be given for any opinions or 
conclusions expressed.  Prior to the 
examination, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examination in order that he may make an 
informed decision regarding his 
participation in said examination.  The 
RO should also advise the veteran that if 
he fails to report for the scheduled 
examinations without good cause, the 
claims will be rated on the evidence of 
record.  See 38 C.F.R. 3.655(a)-(b) 
(1999).

3.  Thereafter, the RO should review the 
VA orthopedic and neurologic examination 
reports to ensure that they satisfied the 
instruction contained herein.  If a 
report is not in full compliance, it 
should return for an addendum by the 
examiner or for another VA examination.  
If the examination reports are in full 
compliance with the remand instruction 
and all other necessary development has 
been completed, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for 
left carpal tunnel syndrome and cervical 
and back disorders as secondary to 
service-connected residuals of a fracture 
of the right fifth metacarpal.  If the 
benefits sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further consideration, if in order. The Board intimates no 
opinion as to the ultimate outcome of this case. The veteran 
need take no action unless otherwise notified.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


